Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 1 of 16 Page ID #:8




                  EXHIBIT 1
Electronically FILED by Superior Court of California, County of Los Angeles on 03/25/2020 02:40 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                        Case 2:20-cv-04405-GJS Document20STCV11962
                                                        1-1 Filed 05/15/20 Page 2 of 16 Page ID #:9
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Anthony Mohr




                                                                            Exhibit 1 - Page 8
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 3 of 16 Page ID #:10




                           Exhibit 1 - Page 9
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 4 of 16 Page ID #:11




                          Exhibit 1 - Page 10
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 5 of 16 Page ID #:12




                          Exhibit 1 - Page 11
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 6 of 16 Page ID #:13




                          Exhibit 1 - Page 12
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 7 of 16 Page ID #:14




                          Exhibit 1 - Page 13
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 8 of 16 Page ID #:15




                          Exhibit 1 - Page 14
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 9 of 16 Page ID #:16




                          Exhibit 1 - Page 15
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 10 of 16 Page ID #:17




                          Exhibit 1 - Page 16
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 11 of 16 Page ID #:18




                          Exhibit 1 - Page 17
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 12 of 16 Page ID #:19




                          Exhibit 1 - Page 18
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 13 of 16 Page ID #:20




                          Exhibit 1 - Page 19
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 14 of 16 Page ID #:21




                          Exhibit 1 - Page 20
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 15 of 16 Page ID #:22




                          Exhibit 1 - Page 21
Case 2:20-cv-04405-GJS Document 1-1 Filed 05/15/20 Page 16 of 16 Page ID #:23




                          Exhibit 1 - Page 22
